Case 7:19-cr-00700-VB Document 231 Filed 01/07/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ene Se 0 Sth 0 SN mH ES A mE SO me xX

UNITED STATES OF AMERICA,

y. ORDER

WENDELL JONES, 19 CR 700 (VB)
Defendant.

ew wre one tne ne 0 908 608 my a MY A fa A eee we eo x

 

 

This Order relates to the severed trial of defendant Jones in the above-captioned case.

For the reasons stated on the record at the telephone conference held on January 7, 2021,
attended by counsel for all parties, the schedule for trial and pretrial submissions is as follows:

1, A telephonic status conference is scheduled for January 21, 2021 at 9:30 a.m.
At the time of the scheduled conference, government counsel, as well as counsel for defendant
Jones, and defendant Jones shall attend by calling the following number and entering the access
code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

2, Proposed voir dire and requests to charge shall be filed by January 28, 2021. The
parties are encouraged, to the extent possible, to agree on requests to charge.

3. On the consent of the government, 3500 material and Giglio material shall be
produced by January 28, 2021.

4, Marked government case-in-chief exhibits shall be produced by January 28, 2021.

5. A final pre-trial conference is scheduled for February 10, 2021, at 10:00 a.m.
The Court expects to conduct this conference in person. Per the SDNY COVID-19 Courthouse
Entry Program, anyone who appears at any SDNY courthouse must complete a questionnaire and
have his or her temperature taken. The questionnaire is located on the Court’s website at:
https://www.nysd.uscourts.gov/sites/default/
files/2020-09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-
2020.pdf. Completing the questionnaire online and ahead of time will save time and effort upon
entry. Only those individuals who meet the entry requirements established by the questionnaire
will be permitted entry. Please contact Chambers if you do not meet the requirements.

6. Jury selection and trial are tentatively scheduled for February 16, 2021, at
9:30 a.m.
Case 7:19-cr-00700-VB Document 231 Filed 01/07/21 Page 2 of 2

6. Time is excluded under the Speedy Trial Act in the interests of justice through
February 10, 2021.

Dated: January 7, 2021
White Plains, NY
SO ORDERED:

uw

Vincent L. Briccetti
United States District Judge
